                          UNITED STATES DISTRICT COURT 
                             DISTRICT OF MINNESOTA 
     

    THOR S.,                                       Case No. 18‐CV‐538 (NEB/KMM) 
                                                                   
                  Plaintiff,                                       
                                                                   
    v.                                            ORDER ACCEPTING REPORT AND 
                                                        RECOMMENDATION 
    NANCY BERRYHILL, ACTING 
    COMMISSIONER OF SOCIAL 
    SECURITY, 
     
                  Defendant. 
     
     
 

        The  Court  has  received  the  December  13,  2018  Report  and  Recommendation  of 

United  States  Magistrate  Judge  Katherine  M.  Menendez.  [ECF  No.  15.]  No  party  has 

objected to that Report and Recommendation, and the Court therefore reviews it for clear 

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per 

curiam). Finding no clear error, and based upon all the files, records, and proceedings in 

the above‐captioned matter, IT IS HEREBY ORDERED THAT: 

        1. The Report and Recommendation [ECF No. 15] is ACCEPTED; 


        2. The Plaintiff’s Motion for Summary Judgment [ECF No. 10] is DENIED; 

        3. The Defendant’s Motion for Summary Judgment [ECF No. 12] is GRANTED; 

        and  
      4. This action is DISMISSED WITH PREJUDICE.  

LET JUDGMENT BE ENTERED ACCORDINGLY. 

 

Dated: January 30, 2019                      BY THE COURT: 
 
                                             s/Nancy E. Brasel                
                                             Nancy E. Brasel 
                                             United States District Judge 
 
 




                                        2 
